Citation Nr: 0721836	
Decision Date: 07/19/07    Archive Date: 08/02/07

DOCKET NO.  98-06 660A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a compensable rating for right ear hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tzu Wang, Associate Counsel






INTRODUCTION

The veteran served on active duty from October 1944 to August 
1946.  

Initially, this matter came to the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico.  In September 
2004 and March 2006, the Board remanded the case to the RO 
for additional development.  The case is now before the Board 
for further appellate consideration.

A motion to advance this case on the docket, due to the 
veteran's age, was received by the Board in February 2006.  
This motion was granted by the Board in March 2006.  See 
38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) (2006).


FINDING OF FACT

The veteran's bilateral audiometric test results correspond 
to numeric designations no worse than Level IV in the right 
ear and Level I (non-service-connected) in the left ear.


CONCLUSION OF LAW

The criteria for a compensable rating for right ear hearing 
loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.159, 4.85, 4.86, Diagnostic Code 6100 (2006).






REASONS AND BASES FOR FINDING AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2005).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that any defect with respect to VA's notice 
requirement in this case was harmless error for the reasons 
specified below.  See VAOPGCPREC 7-2004.  Collectively, VA 
notice and duty to assist letters dated in April and November 
2006 satisfied VA's duty to notify under 38 U.S.C. § 5301(a) 
and 38 C.F.R. § 3.159, as they informed the appellant of what 
evidence was needed to establish an increased rating, of what 
VA would do or had done, and what evidence he should provide, 
asked the veteran to send in information describing 
additional evidence or the evidence itself, and informed the 
appellant that it was his responsibility to help VA obtain 
evidence maintained by state or local governmental 
authorities and medical, employment or other non-government 
records necessary to support his claim.  

The Board finds that the evidence of record -- service and 
post-service VA medical records, VA examination reports, and 
lay statements -- is adequate for determining whether the 
criteria for increased ratings have been met.  The Board 
finds that VA has obtained, or made reasonable efforts to 
obtain, all evidence which might be relevant to the issue on 
appeal and that VA has satisfied, to the extent possible, the 
duty to assist.  

In compliance with the Board's March 2006 remand, the veteran 
was asked to identify any additional medical evidence.  In 
his April 2006 response, the veteran stated that he received 
treatment at the San Juan VA Medical Center (VAMC).  The 
claims file shows that VA treatment records were requested 
and received in April 2006.  Thus, the Board is not aware of 
the existence of additional relevant evidence in connection 
with the appellant's claim, which VA has not sought.  The 
veteran was afforded VA audiology examinations in November 
2002 and December 2006.  In December 2006, his claims file 
was reviewed by a VA audiologist and the requested 
examination result was provided.  In April 2007, the AOJ 
readjudicated the appeal and issued a supplemental statement 
of the case (SSOC).  Given the foregoing, the Board finds 
that VA has substantially complied with the Board's March 
2006 remand with regard to this appeal.  See Dyment v. West, 
13 Vet. App. 141, 146-47 (1999) (remand not required under 
Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand 
instructions were substantially complied with).  Accordingly, 
the Board finds that no further assistance to the veteran in 
acquiring evidence is required by statute.  38 U.S.C.A. 
§ 5103A.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In an April 
2006 letter, the appellant was provided with notice of the 
type of evidence necessary to establish an effective date, if 
an increased rating was granted on appeal.  Since an 
increased rating for the veteran's right ear hearing loss is 
being denied, no effective date will be assigned, so the 
Board finds that there can be no possibility of any prejudice 
to the claimant under the holding in Dingess, supra.  The 
appellant and his representative have not alleged any 
prejudice with respect to the timing of the notification, nor 
has any been shown.

The Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Sutton v. Brown, 9 Vet. App. 553 
(1996); Bernard v. Brown, 4 Vet. App. 384 (1993).

Analysis

The veteran contends that his right ear hearing loss warrants 
a compensable disability rating.  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  Separate 
diagnostic codes identify the various disabilities and the 
criteria for specific ratings.  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making a disability evaluation.  
38 C.F.R. § 4.1.  Where service connection has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

The veteran's service-connected right ear hearing loss is 
currently evaluated at 0 percent disability rating, under 
38 C.F.R. §§ 4.85 and 4.86, Diagnostic Code 6100 (2006).  A 
rating for hearing loss is determined by a mechanical 
application of the Rating Schedule to the numeric 
designations assigned based on audiometric test results.  
Lendenmann v. Principi, 3 Vet. App. 345 (1992).  To evaluate 
the degree of disability from defective hearing, the Rating 
Schedule establishes 11 auditory acuity levels from Level I 
for essentially normal acuity through Level XI for profound 
deafness.  These are assigned based on a combination of the 
percent of speech discrimination (Maryland CNC) and the 
puretone threshold average, as contained in a series of 
tables within the regulations.  The puretone threshold 
average is the sum of the puretone thresholds at 1000, 2000, 
3000, and 4000 Hertz, divided by four.  38 C.F.R. § 4.85.  
Table VIa, "Numeric Designation of Hearing Impairment Based 
Only on Puretone Threshold Average," is used to determine a 
Roman numeral designation based only on the puretone 
threshold average when an examiner certifies that use of the 
speech discrimination test is not appropriate because of 
language difficulties.  38 C.F.R. § 4.85(c).

These averages are entered into a table of the Rating 
Schedule to determine the auditory acuity level of each ear, 
and these auditory acuity levels are entered into another 
table of the Rating Schedule to determine the percentage 
disability rating.  38 C.F.R. § 4.85(e).  If impaired hearing 
is service-connected in only one ear, the non-service-
connected ear will be assigned a Roman numeral designation of 
I.  38 C.F.R. § 4.85 (f).

A March 1947 rating decision granted service connection for 
the veteran's right ear hearing loss and assigned an initial 
0 percent disability rating.  The veteran filed a claim for a 
compensable rating in March 1997 and submitted VA outpatient 
examination records from July 1995 to March 2006.  These 
treatment records do not contain audiological examinations or 
any tests that provides pure tone thresholds for the 
veteran's hearing.  The veteran also underwent VA 
audiological examinations in March 1997, November 2002, and 
December 2006.

In March 1997, results of a VA audiological examination show 
that pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
50
55
60
70
LEFT
40
40
50
60
60

The average was 59 in the right ear.  No speech recognition 
score was provided.  The VA examiner diagnosed the veteran 
with moderate to moderately severe sensorineural hearing loss 
in the right ear.

Results of a November 2002 VA audiological examination show 
that pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
40
50
50
65
LEFT
50
50
60
60
65

The average was 51 in the right ear.  Speech recognition 
scores were not provided.  The examiner found that, due to 
the veteran's language difficulties, the combined use of pure 
tone average and speech discrimination would be 
inappropriate.  The veteran was diagnosed with mild to 
moderately-severe sensorineural hearing loss.  Given the 
examiner's finding of the veteran's language difficulties, 
Table VIa will be used to determine a Roman numeral 
designation.  Under Table VIa, these results warrant findings 
of hearing acuity of Level III in the right ear.  Level I is 
assigned for the left ear as a non-service-connected ear.  
See 38 C.F.R. § 4.85 (f).  These results reveal a 0 percent 
disability rating.  No exceptional patterns of hearing 
impairment was found under 38 C.F.R. § 4.86 (2006).  

Results of the most recent VA audiological examination, in 
December 2006, show that pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
50
60
60
65
LEFT
55
60
70
65
75

The average was 59 in the right ear.  Similar to the November 
2002 examination, speech recognition scores were not 
provided.  The examiner found that, due to the veteran's 
language difficulties, the combined use of pure tone average 
and speech discrimination would be inappropriate.  The 
veteran was diagnosed with moderate to moderately-severe 
sensorineural hearing loss.  Under Table VIa, these results 
warrant findings of hearing acuity of Level IV in the right 
ear.  Level I is assigned for the left ear as a non-service-
connected ear.  See 38 C.F.R. § 4.85 (f).  These results 
reveal a 0 percent disability rating.  No exceptional 
patterns of hearing impairment was found under 38 C.F.R. 
§ 4.86 (2006).  

After reviewing the record and the results of the veteran's 
hearing tests, the Board finds that the veteran's hearing 
impairment does not meet the criteria for a compensable 
disability rating.  Additionally, the Board has considered 
the application of 38 C.F.R. § 4.86(b) [exceptional patterns 
of hearing impairment]. However, the veteran's hearing loss 
does not meet the criteria under that section. Hence, as the 
competent medical evidence supports the assignment of a 
noncompensable rating for bilateral hearing loss, the 
veteran's claim is denied.

Finally, the disability picture is not so exceptional or 
unusual as to warrant a referral for an evaluation on an 
extraschedular basis.  For example, there is no competent 
evidence that the veteran's hearing loss of the right ear has 
resulted in frequent hospitalizations or caused marked 
interference in his employment.  The Board notes that the 
veteran was assigned hearing aids.  The Board is therefore 
not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
(2005).  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

As the preponderance of the evidence is against the veteran's 
claim, the "benefit-of-the-doubt" rule is not applicable, and 
the Board must deny the claim.  See 38 U.S.C.A. § 5107(b).


ORDER

A compensable disability rating for right ear hearing loss is 
denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


